Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given by Hopeton Walker (64,808) on 03 May 2022 (see Interview Summary).

The title has been amended as:
Apparatus, Method and Medium for Notification Display

The following claims have been amended as:
1. (Currently Amended) An information processing apparatus, comprising: 
at least one processor configured to: 
set, based on an input from a first user, setting information including notification information from the first user to a second user, an output location of the notification information in a physical space, and a notification condition that is a condition to output the notification information, wherein the output location corresponds to a surface of a real object in the physical space; 
control an output device to output the notification information to the output location when the notification condition is satisfied, based on the setting information; and 
change content associated with the notification information from the first user based on at least one of spatial information associated with the real object that corresponds to the output location

18. (Currently Amended) An information processing method, comprising: 
setting, based on an input from a first user, setting information including notification information from the first user to a second user, an output location of the notification information in a physical space, and a notification condition that is a condition to output the notification information, wherein the output location corresponds to a surface of a real object in the physical space; 
controlling an output device to output the notification information to the output location when the notification condition is satisfied, based on the setting information; and 
changing content associated with the notification information from the first user based on at least one of spatial information associated with the real object that corresponds to the output location

19. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause a computer to perform operations, comprising: 
setting, based on an input from a first user, setting information including notification information from the first user to a second user, an output location of the notification information in a physical space, and a notification condition that is a condition to output the notification information, wherein the output location of the notification in the physical space is set by the first user via the setting information, wherein the output location corresponds to a surface of a real object in the physical space; 
controlling an output device to output the notification information to the output location when the notification condition is satisfied, based on the setting information; and 
changing content associated with the notification information from the first user based on at least one of spatial information associated with the real object that corresponds to the output location


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143